Citation Nr: 1329933	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  07-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, including schizoaffective disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2012 rating decision, by the Houston, Texas, Regional Office (RO), which determined that new and material evidence had been received to reopen a previously denied claim of service connection for a psychiatric disorder, diagnosed as schizoaffective disorder; however, the RO confirmed and continued the denial of that claim on the merits.  In June 2010, a Board hearing was held on unrelated issues at the RO.  Those issues are addressed in a separate decision by the Veterans law Judge who presided at that hearing.  

On June 6, 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the videoconference hearing is of record.  After the hearing, in July 2013, the Veteran submitted additional evidence directly to the Board for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for a psychiatric disorder, including schizoaffective disorder and anxiety disorder, the Board as a fact finder within VA, must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). (By the decision below, the claim is reopened.  The underlying claim of service connection is addressed in the remand that follows the decision.)

A September 2013 review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records current through May 2012 are in the VVA file.  An October 2012 statement of the case (SOC) reflects consideration of these records.  


FINDINGS OF FACT

1.  By a rating action in March 2007, the RO confirmed a previous denial of the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as schizoaffective disorder; the Veteran did not appeal that determination within one year of being notified.  

2.  The evidence associated with the record since the March 2007 rating decision includes evidence which is not cumulative or redundant of the evidence previously of record.  Based upon the reason for the prior denial, the evidence is relevant and probative; it raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's March 2007 decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The evidence received since the RO's March 2007 determination is new and material, and the claim of service connection for psychiatric disorder, including schizoaffective disorder and anxiety disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

All relevant facts regarding the issue decided below have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify and assist.  A thorough review of the claims file reveals that the development conducted by VA in this case fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based on the completely favorable decision discussed below, the Board finds that any failure in VA's duty to notify and assist the Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Law and Regulations.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Nevertheless, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual Background.

The Veteran served on active duty from April 1968 to November 1969.  The Veteran's service treatment records (STRs), including the enlistment examination of January 1968 and the separation examination, conducted in November 1969 were negative for any findings or diagnoses of a psychiatric disorder.  

The Veteran's initial claim for service connection for a psychiatric disorder (VA Form 21-526) was received in January 2005.  Submitted in support of the claim were VA progress notes dated from February 2002 to January 2005.  These records show that the Veteran received clinical attention for a psychiatric disorder, diagnosed as schizoaffective disorder.   

By a rating action in September 2005, the RO denied the claim for a psychiatric disorder.  It was determined that there was no medical evidence of treatment for a mental health disability in service, and no evidence of treatment within one year of the Veteran's discharge from service.  Therefore, it was determined that service connection was not established for schizophrenia as the evidence failed to show that it was incurred in or aggravated by service.  The Veteran did not appeal that determination within one year of the notification thereof, and it became final.  

Received in February 2006 were VA progress notes dated from January 2005 to December 2005, which show that the Veteran continued to receive clinical attention and treatment for a psychiatric disorder.  During a clinical visit in April 2005, it was noted that the Veteran was seen for follow up evaluation of a psychiatric disorder, diagnosed as schizoaffective disorder.  It was noted that the Veteran had been incarcerated and was currently on parole until 2006.  It was reported that his psychiatric symptoms include nightmares and visual hallucinations which were present before his incarcerations and are related to events experienced during Vietnam.  The impression was schizoaffective disorder with signs and symptoms of psychosis and depression.  

Received in May 2006 were VA progress notes dated from January 2005 to March 2006, which show that the Veteran continued to receive clinical attention and treatment for a mental disorder, diagnosed as schizoaffective disorder.  

In a statement in support of claim (VA Form 21-4138), dated in October 2006, the Veteran requested to reopen his claim of service connection for schizophrenia.  The Veteran indicated that he was seeking service connection for schizophrenia based on an incident that happened in the Navy.  Submitted in support of the claim were VA progress notes dated from July 2006 to March 2007, which show that the Veteran continued to receive clinical attention and treatment for a mental disorder, diagnosed as schizoaffective disorder.  In September 2006, the Veteran was seen for evaluation of depression; he also reported decreased sleep which he attributed to nightmares.  The Veteran reported an incident that occurred while he was in the Navy; he reported being subjected to an initiation ceremony, whereby he was smothered with blankets.  He has recurrent nightmares involving blankets; he wakes up fighting.  It was noted that the Veteran reported symptoms of PTSD; following a mental status evaluation, the Veteran was diagnosed with schizoaffective disorder.  

During another clinical visit in January 2007, the Veteran reported that he developed psychiatric problems while in the Navy.  He reported being covered in blankets by white soldiers, kicked and beaten; he was not injured enough physically to be hospitalized, but he has suffered emotionally.  After service, he worked for 21 years for General Foods.  He quit after he was given a personality test for a potential promotion and was told that he had paranoid schizophrenia.  Following a mental status examination, the examiner stated that the Veteran did not meet the criteria for PTSD, even though the content of his intrusive thoughts and nightmares are often related to a traumatic incident from the Veteran's time in the Navy.  The pertinent diagnosis was schizoaffective disorder.  

By a rating action in March 2007, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for schizoaffective disorder.  This decision was based on a finding that the there was no evidence to show that the Veteran's schizoaffective disorder was triggered by an incident which the Veteran claimed to have occurred in service.  Therefore, it was determined that there was no evidence to show that the Veteran's psychiatric condition was incurred in service.  The Veteran did not appeal that decision.  

Received in September 2009 was a statement in support of claim (VA Form 21-4138), wherein the Veteran sought to reopen his claim for service connection for a psychiatric disorder, including schizoaffective disorder, panic attacks and anxiety.  The Veteran indicated that three days after being assigned to the USS Winston, in June 1969, he was assaulted by several shipmates.  The Veteran specifically noted that the soldiers were Caucasian males.  The Veteran related that he was attacked in what was called the "Red belly;" that is, the men threw a blanket over his head, beat and kicked him in the head and all over his body.  The Veteran also reported that the men used degrading and demeaning racial slurs as they were beating him.  The Veteran indicated that he continues to experience the emotional effects of that incident; he suffers from hallucinations, crying spells, sleep difficulties, frequent and severe panic attacks and anxiety.  

Submitted in support of the Veteran's claim were treatment reports from Intracare Hospital dated in January 2008.  During his clinical evaluation, the Veteran reported a history of physical abuse while in the Navy.  The pertinent diagnosis was schizoaffective disorder and history of cocaine abuse.  Also submitted in support of the claim were treatment reports from Texas Department of Criminal Justice, dated from December 1996 to January 1998.  These records show that the Veteran received follow up evaluation and monitoring for symptoms of his psychiatric disorder, diagnosed as schizoaffective disorder.  

Of record is a lay statement from the Veteran's wife B. F. Traylor, who reported that she and the Veteran were high school sweethearts; she noted that they got married shortly after high school.  The Veteran's wife stated that he was a kind and gentle person when they met in high school.  She noted that, shortly after they were married, the Veteran went into the service; and, upon his return home, he completely changed.  She noted that the Veteran experienced nightmares, hallucinations, and suicidal ideations.  She stated that the Veteran has changed from a kind and outgoing person to someone who is withdrawn from others and appears to be in his own world.  

Received in August 2010 were VA progress notes dated from March 2007 to April 2010.  These records show that the Veteran received follow up evaluation and treatment for symptoms of a psychiatric disorder, diagnosed as schizoaffective disorder.  

Received in October 2010 were medical records from Harris County Hospital District.  These records indicate that the Veteran was seen in the emergency room on September 18, 1995 with complaints of worsening of auditory hallucinations, visual hallucinations, paranoid ideations, irritability and decrease sleep at night for the past 4 to 6 weeks.  The Veteran reported a history of auditory hallucinations over the past 15 years that started after the murder of his oldest brother.  The Veteran indicated that he had never seen a psychiatrist before and had never been on any psychotropic medications.  He denied any depressive or manic symptoms.  He denied suicidal ideations or plan, although he admitted being "afraid he might hurt somebody."  He also admitted to powder cocaine use for the past 5 years.  Following a mental status examination, the Veteran was diagnosed with psychosis NOS R/O paranoid schizophrenia vs. cocaine induced psychosis.  

Received in April 2011 were VA progress notes dated from August 2010 to March 2011.  These records show that the Veteran received follow up evaluation and monitoring for symptoms of his psychiatric disorder, diagnosed as schizoaffective disorder.  

The Veteran was afforded a VA examination in March 2012.  At that time, the Veteran indicated that he served in Vietnam; and, while he was not exposed to combat, he did spend at least one day "bringing dead bodies back."  The Veteran also reported that, when he began working on the USS Winston, some guys threw a blanket over his head, knocked him to the floor and shouted racial and other derogatory statements as they beat him.  He had never heard of such incidents, but he later learned that this was a phenomenon among racist white seamen and was referred to as "Red Belly."  The Veteran indicated that while this only happened to him once shortly after arriving on ship, he feared for his life at the time and was convinced that it would happen again and that his life was constantly in danger.  The Veteran indicated that, after that incident, he immediately began to experience problems with sleep; he also began to hear voices playing back in his head, repeating the offensive and derogatory words of the perpetrators.  It was noted that the Veteran was also involved in a car accident in college when his friend was driving; the Veteran recalled waking up in a ditch.  The Veteran reported being hospitalized at Ben Taub Medical Center in 1993 after he began hearing voices.  

Following a mental status examination, the examiner reported a diagnosis of schizoaffective disorder; he stated that the symptoms are most likely caused by or the result of physical/emotional abuse incurred in the Navy as reported by the Veteran.  The examiner stated that a previous car accident and associated injury prior to enlistment and resulting in decreased physical capabilities, and new adjustments away from sports/college, may have increased the Veteran's risk for long-term psychiatric problems associated with reported trauma in the Navy.  The examiner also reported a diagnosis of anxiety NOS with features of PTSD.  The examiner noted that this disability caused moderate severity including panic attacks and night sweats.  He further noted that it appears to have followed the incident and the schizoaffective disorder due to the Veteran's concerns about his safety and about hearing voices.  The examiner also stated that the claims file was reviewed and there was no evidence of "markers" indicating exposure to a traumatic event.  He noted that the claimed files contained no personnel or medical records containing information related to the claimed incident or the aftereffects.  The examiner observed that the Veteran's diagnosis of schizoaffective disorder is supported by Veteran's self-report and medical records, including a 1995 hospitalization.  

At his personal hearing in June 2013, the Veteran admitted that he never went to mental health for any reason during his period of service.  The Veteran stated that his current psychiatric disorder is caused by the incident that occurred aboard the USS Winston LK A94 in July 1969.  The Veteran testified that he was attacked by several shipmates; he stated that they threw a blanket over his head, beat him profusely.  The Veteran stated that, at that time, he was young and strong and didn't feel the need to seek medical treatment; however, as the years went by and he began to experience sleepless nights, hearing voices and hearing the names, he went to seek medical help.  The Veteran indicated that he began seeing a doctor in 1991 or 1992.  The Veteran reported receiving treatment at Ben Taub hospital; he also received treatment from Texas Department of Corrections from 1994 to 1996 or 1997.  

Received in July 2013 was a copy of the statement from the Veteran's wife previously submitted in April 2010.  Also received in July 2013 were duplicates of treatment records from Intracare Hospital dated in January 2008, and records from Texas Department of Corrections, dated from August 1996 through September 1997, all of which were previously received and considered.  Among the above records is a report of a diagnostic and evaluation psychological examination conducted in August 1996.  At that time, the Veteran reported a mental health history beginning in 1974 or 1975.  He said he was treated at the Harris County Psychiatric Center and at Ben Taub Hospital in 1994; he reported being diagnosed with paranoid schizophrenia.  Following a mental status examination, the diagnostic impressions were schizophrenia, paranoid type, continuous; and polysubstance dependence.  

The Veteran's VVA file contains VA medical records current May 2012.  These records show that the Veteran continued to receive follow up evaluation and treatment for a psychiatric disorder.  A March 1998 VA progress note indicates that the Veteran was seen to establish access to health care post incarceration.  A November 1999 VA progress note reflects an assessment of paranoid schizophrenia.  


IV.  Claim to Reopen.

As noted above, the issue of service connection for a psychiatric disorder was previously denied by the RO in September 2005.  No notice of disagreement was filed.  That decision is final.  In March 2007, the RO confirmed its denial of the claim for service connection for a psychiatric disorder, to include schizoaffective disorder.  No notice of disagreement was filed, so that decision is also final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

In September 2005, the RO denied the veteran's claim based on a finding that there was no medical evidence of a mental health condition in service, or within one year of the veteran's discharge from service.  In March 2007, the RO determined that there was no evidence that a psychiatric disorder, namely schizoaffective disorder, was related to military service.  

Evidence received since the March 2007 RO decision consists of private treatment reports reflecting treatment for a psychiatric disorder as early as 1995.  The Veteran also submitted lay statements which attest to the effect of the Veteran's military service on his behavior following his discharge from service.  Also received were VA progress notes which show that the Veteran has received ongoing treatment for a psychiatric disorder, diagnosed as schizoaffective disorder.  Also received was the result of a March 2012 VA examination report which revealed a diagnosis of schizoaffective disorder; the examiner stated that the symptoms are most likely caused by or the result of physical/emotional abuse incurred in the Navy as reported by the Veteran.  The examiner stated that a previous car accident and associated injury prior to enlistment and resulting in decreased physical capabilities, and new adjustments away from sports/college, may have increased the Veteran's risk for long-term psychiatric problems associated with reported trauma in the Navy.  The examiner also reported a diagnosis of anxiety NOS with features of PTSD.  

The examination report suggests that the Veteran has a currently diagnosed psychiatric disorder, which may be related to the reported in-service incident.  This evidence is new as it was not previously of record when the prior decision was made.  Specifically, the evidence is relevant and probative of the issue regarding the presence of a current psychiatric disorder and bears directly and substantially upon the facts regarding whether the Veteran's current psychiatric disorder is traceable to his military service.  Further, it is material because it is supporting evidence of a nexus between a currently diagnosed acquired psychiatric disorder and military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  Because the credibility of the evidence is presumed in determining whether new and material evidence has been submitted, this evidence is relevant and probative of the issue of whether an acquired psychiatric disorder was incurred as a result of active military service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Based upon the reasons for the prior denial, the evidence is new and material, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).   (The underlying merits of this claim will be addressed in the remand that follows the order set out below.)  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, including schizoaffective disorder and anxiety disorder, is reopened.  To that limited extent, the appeal is granted.  


REMAND

Having determined that the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder and anxiety disorder, is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claim under 38 U.S.C.A. § 5107(b).  

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims also includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A (b) (1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2013) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

On his initial application for service connection (VA Form 21-526), dated in January 2005, the Veteran indicated that he had received treatment for his mental health disorder from the Michael E. DeBakey Medical Center beginning in 1994; however, records of such treatment have not been associated with the claims folder.  In addition, the Veteran has reported that he received treatment from Ben Taub Hospital in Houston, Texas.  An April 2011 deferred rating decision indicates that the RO attempted to obtain those records, but there is no indication that they have been associated with the claims folder.  

As records pertaining to treatment for the specific disability for which the Veteran seeks service connection are relevant records that may help in substantiating his claim, a remand is necessary for the AOJ to ensure that all available inpatient and outpatient treatment records from the Michael DeBakey Medical Center and the Ben Taub Hospital in Houston, Texas, are associated with the claims folder and considered in connection with the Veteran's claim of service connection.  See 38 U.S.C.A § 5103A (b) (1); See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  

The Board further notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c) (4) (2013). A medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

In the instant case, although the examiner provided a comment regarding the effect of the Veteran's reported in-service assault on his symptoms, the examiner did not opine as to the whether the Veteran's currently diagnosed acquired psychiatric disorder was at least as likely as not related to service.  The claimed assault is not verified and is not verifiable.  The examiner also specifically indicated that there were no "markers" indicating exposure to a traumatic event in service.  Accordingly, the Board finds that a remand is necessary to determine the etiology of the Veteran's psychiatric disability.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  After obtaining any necessary authorization from the Veteran, the RO should attempt obtain records from the Michael DeBakey Medical Center and the Ben Taub Hospital in Houston, Texas reflecting any treatment of the Veteran for psychiatric disability.    

The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal and non-Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Upon completion of the above, the RO should schedule a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify whether it is at least as likely as not that there is a link between the current symptomatology and the claimed in-service stressor found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, in line with the M21-1 provisions, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incident could possibly indicate the occurrence of one or more of the alleged in-service stressors.

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service or, in the case of a psychosis, was manifested within the first post service year.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

3.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


